Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.142 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH KANZIE, an individual,              Case No. 3:19-cv-02170-AJB-BGS
12                Plaintiff,                       ORDER ON DISCOVERY
                                                   DISPUTE REGARDING ROG 16
13         v.
14   AT&T MOBILITY SERICES, LLC, a                 [ECF 19]
     Delaware limited liability company; and
15   DOES 1 through 25, inclusive,
16                Defendants.
17
18   I.    INTRODUCTION
19         The Court ordered the parties to submit a Joint Statement addressing their
20   disputes as to Plaintiff’s Interrogatory No. 16 (hereinafter “ROG 16”). The Parties
21   were to address the relevancy of the requested discovery and proportionality under
22   Federal Rule of Civil Procedure 26(b). On May 21, 2020 the parties filed their Joint
23   Statement for Discovery Dispute regarding Plaintiff’s ROG 16. (Doc. 19.) The Court
24   will address the parties’ positions as relevant to the Court’s analysis of the dispute.
25   II.   LEGAL STANDARD
26         “An interrogatory may relate to any matter that may be inquired into under Rule
27   26(b).” Fed. R. Civ. P. 33(a)(2). “Each interrogatory must, to the extent it is not
28   objected to, be answered separately and fully in writing under oath.” Rule 33(b)(3).
                                                  -1-                3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.143 Page 2 of 11



 1   “The grounds for objecting to an interrogatory must be stated with specificity.” Rule
 2   33(b)(4). The party propounding the interrogatory may move to compel an answer if
 3   the party fails to answer. Rule 37(a)(3)(B)(iii).
 4         The requested discovery must be relevant to important issues in the case.
 5   Relevant Evidence is defined in Federal Rule of Evidence 401: “Evidence is relevant
 6   if (a) it has a tendency to make a fact more or less probable than it would be without
 7   the evidence; and (b) the fact is of consequence in determining the action.”
 8         Further, Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding
 9   any non-privileged matter that is relevant to any party’s claim or defense and
10   proportional to the needs of the case, considering the importance of the issues at stake
11   in the action, the amount in controversy, the parties’ relative access to relevant
12   information, the parties’ resources, the importance of the discovery in resolving the
13   issues, and whether the burden or expense of the proposed discovery outweighs its
14   likely benefit.” Fed. R. Civ. P. 26(b)(1).
15         “District courts have broad discretion in controlling discovery” and “in
16   determining relevancy.” Laub v. Horbaczewski, 331 F.R.D. 516, 521 (C.D. Cal.
17   2019) (citing Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) and Surfvivor
18   Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005)).
19         Rule 26(b)(2) also requires the court, on motion or on its own, to limit the
20   frequency or extent of discovery otherwise allowed by the rules if it determines that
21   (1) “the discovery sought is unreasonably cumulative or duplicative, or can be
22   obtained from some other source that is more convenient, less burdensome, or less
23   expensive;” (2) “the party seeking discovery has had ample opportunity to obtain the
24   information by discovery in the action;” or (3) “the proposed discovery is outside the
25   scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(i)-(iii).
26         The Advisory Committee emphasized that in adding the proportionality
27   language to Rule 26(b)(1) “the objective is to guard against redundant or
28   disproportionate discovery” and “to encourage judges to be more aggressive in
                                                  -2-               3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.144 Page 3 of 11



 1   identifying and discouraging discovery overuse.” Fed. R. Civ. P. 26, Advisory
 2   Committee’s note to 2015 amendment.
 3   III.    ANALYSIS: RELEVANCE AND PROPORTIONALITY
 4           ROG 16 requests:
 5   IDENTIFY, by name, job title, dates of employment in the store, and last known
 6   contact information, every one of YOUR employees who worked in YOUR Pt. Loma
 7   store, at any time, between January 1, 2017 and December 1, 2017.
 8           (Doc. 19 at 2 1.)
 9           A.     The Parties’ Positions
10           The Plaintiff asserts several grounds as to why the identities of all employees
11   who worked with Plaintiff at the store in Pt. Loma are relevant. First, Plaintiff asserts
12   this discovery is needed to prove she was a qualified person who had a disability since
13   Defendant has denied she is disabled. (Id. at 3.) Co-worker testimony is relevant to
14   prove Plaintiff was disabled and her managers knew it. (Id.) She claims that
15   presumably her managers will testify that they did not know she was disabled. (Id.)
16   Secondly, she contends the discovery is needed because Defendant is asserting that
17   she could not perform the essential duties of her job with or without an
18   accommodation. Plaintiff argues that the other employees could describe the essential
19   duties of her job. (Id.) An employer’s description of the duties does not qualify as an
20   undisputed statement of fact. (Id. at 3-4.) Lastly, Plaintiff states that other employees
21   might corroborate that Plaintiff made multiple accommodation requests for time off
22   and that it would not have been an undue hardship for Defendant to excuse her from
23   work due to her disability. (Id. at 4.)
24           The Defendant responds that requesting a store roster is outside the scope of
25   discovery because it is irrelevant to Plaintiff’s claims. (Id. at 5.) The primary issue is
26   whether Defendant was required to excuse Plaintiff’s absences due to her alleged
27
28   1
         The Court cites the electronic pagination in CM/ECF unless otherwise noted.
                                                    -3-            3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.145 Page 4 of 11



 1   disability. (Id.) Her peers had nothing to do with her termination, nor were they
 2   involved in Defendant’s decision to deny her time off work. (Id.) As to whether a
 3   peer perceived her as disabled, the Defendant argues it is not relevant because the
 4   primary issue is whether Plaintiff’s store manager was required to excuse her absences
 5   given Plaintiff’s failure to follow the company’s requirements for excusing time off.
 6   (Id. at 6.) In regard to relevancy to prove she could do the essential duties of her job
 7   with an accommodation, Defendant points out this case involves Plaintiff’s
 8   attendance, which was the reason for her termination. (Id.) This is not a case
 9   involving at work accommodation issues such as whether Plaintiff could lift, stand, or
10   walk, and whether these activities are essential job functions. (Id.) In fact, her peers
11   cannot provide any information regarding whether attendance is an essential job
12   function because they were all subject to the same guidelines. (Id. at 7)
13           B.    Plaintiff’s Factual Allegations in the Complaint
14           For this analysis, the Court turns to the Factual Allegation section of Plaintiff’s
15   complaint, wherein she incorporated the following facts into all of her claims
16   regarding disability discrimination.2 Plaintiff describes her disability as a debilitating
17   back condition. (Compl. ¶ 15. 3) She alleges she needed an accommodation at work.
18   (Id. ¶¶ 15-16.) For example, she needed to be allowed to occasionally sit. (Id. ¶ 15.)
19   Plaintiff adds that her disabilities caused her to arrive late at work or miss work
20   entirely when she sought medical treatment for her disabilities. (Id. ¶ 16.) She alleges
21   she needed flexibility in her work schedule, but Defendant refused to accommodate
22   her and instead fired her due to her disability related absences. (Id.) In paragraph 20,
23   she asserts that she was wrongfully terminated for her alleged failure to follow
24   guidelines. (Id.)
25
     2
26    The Court will not summarize the entire complaint for this dispute, only the relevant
     paragraphs for this analysis. (Doc. 1 [Notice of Removal], Exb. A (State Court
27
     Complaint (“Complaint”) for the entire complaint [ECF 1-3].)
28   3
         For citations to the Complaint, the Court cites the paragraph numbers.
                                                   -4-                3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.146 Page 5 of 11



 1         In her individual claims, Plaintiff reiterates her theory of the case. In Claim
 2   One, alleging disability discrimination and wrongful termination she refers to and
 3   incorporates the preceding factual allegations. (Id. ¶ 19.) In her Second Claim for
 4   Failure to Accommodate, she states that the reasonable accommodation she needed
 5   was a finite time off work to treat, recuperate and heal from the symptoms associated
 6   with her disability. (Id. ¶ 33.) In her Third Claim for Failure to Engage in the
 7   Interactive Process, she alleges she gave notice to the employer that she had a
 8   disability that required medical leaves of absence. (Id. ¶ 51.) In her Fourth Claim
 9   alleging Retaliation, she claims that she requested intermittent medical leave of
10   absence for her disability, but she was retaliated against by Defendant for this request
11   which resulted in her termination. (Id. ¶ 60.)
12         Given Plaintiff’s factual allegations combined with her arguments in the Joint
13   Statement, the relevancy and proportionality considerations in this dispute regard the
14   following issues:
15                   (1) Whether Plaintiff was disabled, and whether the Defendant knew so;
16                   (2) Whether being present at work was an essential duty of her job;
17                   (3) Whether she requested of Defendant a medical leave of absence.
18
19   The initial inquiry for the Court is whether Plaintiff has shown that a store roster of
20   coworkers “… has a tendency to make a fact more or less probable than it would be
21   without the evidence; and (b) the fact is of consequence in determining the action.”
22   FRE 401. For this analysis the Court addresses the elements of the claims that cover
23   this dispute.
24         C.        Disability Discrimination and Wrongful Termination
25         Plaintiff claims the discovery is relevant to her FEHA claim of disability
26   discrimination and wrongful termination. “California has adopted the three-stage
27   burden-shifting test established by the United States Supreme Court for trying claims
28   of discrimination . . .based on a theory of disparate treatment.” Guz v. Bechtel
                                                   -5-               3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.147 Page 6 of 11



 1   National Inc., 24 Cal.4th 317, 354 (2000). This “test reflects the principle that direct
 2   evidence of intentional discrimination is rare, and that such claims must usually be
 3   proved circumstantially.” Id. “[B]y successive steps of increasingly narrow focus, the
 4   test allows discrimination to be inferred from facts that create a reasonable likelihood
 5   of bias and are not satisfactorily explained.” Id.
 6         Plaintiff must first establish a prima facie case of discrimination. Id. The
 7   elements of a prima facie case of disability discrimination under FEHA are that a
 8   Plaintiff: (1) was a member of a protected class; (2) is otherwise qualified to perform
 9   his job; (3) was subjected to adverse employment action; and (4) some other
10   circumstances suggest discriminatory motive. Id. at 355.
11         “If [she] does so, the burden shifts to the employer to show a lawful reason for
12   its action.” Martin v. Lockheed Missiles & Space Co., 29 Cal. App. 4th 1718, 1730
13   (1994). The employer must show that the procedure by which the employee was
14   terminated was “validly and fairly devised and administered to serve a legitimate
15   business purpose.” Id. at 1733.
16         The burden then shifts to the employee to prove that “the proffered justification
17   is mere pretext.” Id. at 1730. The employee “must produce substantial responsive
18   evidence” on this last point. Id. at 1735. “Pretext may be inferred from the timing of
19   the discharge decision, the identity of the decision-maker, or by the discharged
20   employee’s job performance before termination.” Hanson v. Lucky Stores, Inc., 74
21   Cal. App. 4th 215, 224 (1999) (citing Flait v. N. Am. Watch Corp., 3 Cal. App. 4th
22   467, 476, 479 (1992)). “Pretext may be demonstrated by showing ‘that the proffered
23   reason had no basis in fact, the proffered reason did not actually motivate the
24   discharge, or, the proffered reason was insufficient to motivate discharge.” Id. (citing
25   Gantt v. Wilson Sporting Goods Co. 143 F.3d 1042, 1049 (6th Cir.1998)).
26         This test is only applicable at the summary judgment stage. By the time the
27   case is submitted to the jury, the plaintiff has already established his or her prima facie
28   case, and the employer has already proffered a legitimate, nondiscriminatory reason
                                                  -6-                3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.148 Page 7 of 11



 1   for the adverse employment decision. The shifting burdens drop from the case and the
 2   jury is left to decide which evidence it finds more convincing. See Muzquiz v. City of
 3   Emeryville, 79 Cal. App. 4th 1106, 1118 (2000).
 4         The Court considers Plaintiff’s request for a store roster in the context of what
 5   Plaintiff has to prove for her claim of wrongful termination. Plaintiff has to prove she
 6   was disabled, and that the Defendant was so aware. As regards proving disability, the
 7   Court finds that co-workers who had contact with her could testify about their
 8   observations of her complaints and any physical pain from her back condition.
 9   However, the Court finds ROG 16’s request for a store roster for all the co-workers is
10   overbroad in that it includes everyone, not only those that had frequent and direct
11   contact with her. Further, such lay witness testimony about observations as opposed to
12   Plaintiff’s medical records has limited probative value. Her peers are not trained
13   medical professionals, and any conversations with the Plaintiff about her condition
14   would be self-serving and only corroborative at best. The much more probative and
15   important evidence of her having a disability are her medical records which would
16   necessarily include her doctor(s)’ assessment of her condition and her need for time
17   off to heal and recuperate. The Plaintiff has not summarized her medical records, nor
18   explained why coworkers’ testimony is nonetheless important to resolve this issue.
19   One of the proportionality factors this Court is to consider under Rule 26(b)(1) is “the
20   importance of the discovery in resolving the issues.” Without any summary of other
21   discovery available such as medical records, the Plaintiff is in essence asking the
22   Court to evaluate the importance of her request in a vacuum. The Court declines to do
23   so.
24         Further, Rule 26(b)(2) also requires the court, on motion or on its own, to limit
25   the frequency or extent of discovery otherwise allowed by the rules if it determines
26   that “the discovery sought is unreasonably cumulative or duplicative, or can be
27   obtained from some other source that is more convenient, less burdensome, or less
28   expensive.” The Court, under this Rule, exercises its discretion to deny ROG 16
                                                 -7-               3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.149 Page 8 of 11



 1   because discovery to prove disability can be obtained from another, more reliable
 2   source, thereby making ROG 16’s request cumulative and of little probative value.
 3   Notwithstanding, if after obtaining and reviewing her medical records Plaintiff still
 4   believes she needs a limited roster to establish her disability, then she can timely
 5   follow the Court’s chambers rules regarding discovery disputes.
 6         As regards the relevancy of a store roster to prove Defendant was put on notice
 7   of her disability and her requests for medical leave of absence, ROG 16 is overbroad.
 8   Only co-workers who witnessed Plaintiff advising her supervisors of her need for
 9   medical leave due to her back condition would be relevant. Further, Plaintiff proffers
10   that her two store managers during the eight-month time frame at issue will
11   presumably (emphasis added) testify that they did not know Plaintiff was disabled and
12   had no notice of her disability. It is clear from this contention by the Plaintiff that
13   ROG 16’s request for coworkers who witnessed Plaintiff tell her managers of her
14   disability is not ripe. It is based on the speculation that her managers presumably will
15   deny notice, not that they do in fact deny notice. Nor does Plaintiff provide what
16   discovery she possesses that shows her managers were not aware of her disability as
17   well as her requests for medical leaves of absence. Written correspondence including
18   emails, My Coach evaluations, Employee Attendance Reports which list illness
19   absences, medical correspondence received regarding Plaintiff, Health Care Provider
20   forms submitted by Plaintiff, text messages regarding her disability and need for
21   leave, and the like are the type of information that the Plaintiff would need to present
22   in order for the Court to perform its obligatory Rule 26(b)(1) analysis to determine the
23   importance of the discovery in resolving these issues. The Court also has its hands tied
24   in performing its Rule 26(b)(2) sua sponte duty to only allow discovery which is
25   proportional to the needs of the case. At this point in the litigation the Plaintiff has
26   failed to provide the full picture as to why coworker testimony is still important to
27   prove that she gave notice of her disability to the Defendant. Therefore, as ordered
28
                                                   -8-                3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.150 Page 9 of 11



 1   above, and for these reasons, the Court denies Plaintiff’s ROG 16 for this relevancy
 2   ground. It is without prejudice as indicated above.
 3         D.     Failure to Reasonably Accommodate
 4         Plaintiff claims ROG 16 will provide relevant discovery to show that she
 5   requested medical leaves of absence, that the Defendant knew of her requests, and that
 6   she could perform the essential duties of her job with this accommodation.
 7         Under FEHA, “an employer who knows of the disability of an employee has an
 8   affirmative duty to make known to the employee other suitable job opportunities with
 9   the employer and to determine whether the employee is interested in, and qualified
10   for, those positions, if the employer can do so without undue hardship or if the
11   employer offers similar assistance or benefit to other disabled or nondisabled
12   employees or has a policy of offering such assistance or benefit to any other
13   employees.” Prilliman v. United Air Lines, Inc., 53 Cal.App.4th 935, 950–951 (1997).
14         “Reasonable accommodation includes, (1) ‘Making existing facilities used by
15   employees readily accessible to, and usable by, individuals with disabilities. [¶] (2)
16   Job restructuring, part-time or modified work schedules, reassignment to a vacant
17   position, acquisition or modification of equipment or devices, adjustment or
18   modification . . . of examinations, training materials or policies, the provision of
19   qualified readers or interpreters, and other similar accommodations for individuals
20   with disabilities.” Hanson, 74 Cal. App.4th at 225 (quoting § 12926, subd. (m); Cal.
21   Code Regs., tit. 2, § 7293.9, subd. (a). “However, FEHA’s list of accommodation
22   measures, by its terms, is incomplete, and so we may look to its federal cognates for
23   guidance.” Id. at 225-26 (citing Prilliman, 53 Cal.App.4th 948). In Hanson v. Lucky
24   Stores, 74 Cal. App. 4th at 225–26 the court held that a finite leave of absence can be
25   a reasonable accommodation under FEHA, provided it is likely that at the end of the
26   leave, the employee would be able to perform his or her duties.
27         As indicated in her complaint, Plaintiff claims Defendant did not reasonably
28   accommodate her by not granting her medical leave of absences. She contends the
                                                  -9-               3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.151 Page 10 of 11



 1   identity of all her coworkers could be relevant to test the Defendant’s description of
 2   the essential duties of her job, as well as corroborate her multiple accommodation
 3   requests, and that it would not have been an undue hardship on the Defendant to
 4   excuse her from work.
 5         The Court has concerns about whether the description of the essential duties of
 6   her job is a disputed issue given the factual allegations in her complaint and arguments
 7   in the Joint Motion. In both, the only identified essential duty of her job in dispute is
 8   the requirement that Plaintiff be present at work. This is not a case involving at work
 9   accommodation issues such as whether Plaintiff could lift, stand, or walk, and whether
10   these activities are essential job functions. In fact, Plaintiff’s main liability contention
11   as regards her discrimination claims centers around whether Defendant’s reason for
12   terminating Plaintiff was due to her non compliance with its attendance policy, as
13   Defendant claims, or whether this reason was pretext, as Plaintiff claims. She argues
14   her request for this accommodation, medical leave, and her disability, were the true
15   motives behind her termination.
16         Further, it is unclear how her peers could provide any relevant information
17   regarding whether attendance is an essential job function. All of her peers were
18   employed under the same attendance guidelines. The Plaintiff has not explained how
19   these lay witnesses could provide relevant information that being at work was not an
20   essential function of Plaintiff’s job. See Samper v. Providence St. Vincent Med. Ctr.,
21   675 F.3d 1233, 1237–38 (9th Cir. 2012) (It is a “rather common-sense idea ... that if
22   one is not able to be at work, one cannot be a qualified individual.”) (quoting
23   Waggoner v. Olin Corp., 169 F.3d 481, 482 (7th Cir. 1999)).
24         As regards her claim that she needs the store roster to corroborate that Plaintiff
25   made multiple requests for medical leave, the Court adopts its holding above as
26   concerned notice of her disability. It is also denied without prejudice under the same
27   conditions above.
28
                                                  -10-                3:19-cv-02170-AJB-BGS
Case 3:19-cv-02170-AJB-BGS Document 21 Filed 06/16/20 PageID.152 Page 11 of 11



 1         Finally, the Plaintiff contends that other employees might corroborate that
 2   Plaintiff made multiple accommodation requests for time off and that it would not
 3   have been an undue hardship for Defendant to excuse her from work due to her
 4   disability. Plaintiff adds no additional facts as to how coworkers are able to opine that
 5   allowing Plaintiff to take time off would not have been undue hardship for Defendant.
 6   Plaintiff appears to base its request on Defendant’s 15th Affirmative Defense, Undue
 7   Hardship. The Defendant does not address this issue, nor has either party identified
 8   what if any discovery has been done on this defense. The Court questions whether this
 9   defense will even be raised given Defendant’s contention that Plaintiff was terminated
10   for not getting her medical absences approved under Defendant’s attendance policy.
11   The Court denies ROG 16 without prejudice. The parties are to follow the discovery
12   dispute process before bringing this dispute again.4
13         Given the Court’s order herein, the Court finds the dispute over privacy rights
14   to be moot at this time.
15   IV.   CONCLUSION
16         AT&T is not required to response to ROG 16.
17         IT IS SO ORDERED.
18   Dated: June 16, 2020
19
20
21
22
23
24
25
26   4
      For future contested discovery disputes, each party should address the elements of
27   claims/affirmative defenses that are in dispute, detail the discovery that has been
     provided on these issues, and explain why or why not the requested discovery
28   complies with Rule 26(b)(1)-(2) and FRE 401.
                                                 -11-                3:19-cv-02170-AJB-BGS
